        Case 4:21-cv-01034-CLM Document 1 Filed 07/27/21 Page 1 of 6                      FILED
                                                                                  2021 Jul-27 PM 04:32
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


                IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                              MIDDLE DIVISION

Tequell Duff a.k.a. Tequell Fernandez,       Case No.:

               Plaintiff,

      vs.                                    COMPLAINT

Carter-Young, Inc.,
                                             JURY TRIAL DEMAND
               Defendant.




      NOW COMES THE PLAINTIFF, TEQUELL DUFF A.K.A. TEQUELL

FERNANDEZ, BY AND THROUGH COUNSEL, J.DANNY HACKNEY, ESQ.,

and for her Complaint against the Defendants, pleads as follows:

                                 JURISDICTION

   1. Jurisdiction of this court arises under 15 U.S.C. §1681p.

   2. This is an action brought by a consumer for violation of the Fair Credit

      Reporting Act (15 U.S.C. §1681, et seq. [hereinafter “FCRA”]).

                                     VENUE

   3. The transactions and occurrences which give rise to this action occurred in the

      City of Pell City, St. Clair County, Alabama.

   4. Venue is proper in the Northern District of Alabama, Middle Division.


                                         1
     Case 4:21-cv-01034-CLM Document 1 Filed 07/27/21 Page 2 of 6




                                      PARTIES

5. Plaintiff is a natural person residing in City of Pell City, St. Clair County,

   Alabama.

6. The Defendant to this lawsuit is Carter-Young, Inc. which is a Georgia profit

   corporation that conducts business in the State of Alabama.


                        GENERAL ALLEGATIONS

7. Defendant is attempting to collect a consumer type debt allegedly owed by

   Plaintiff to a third party in the amount of $540.00 (the “alleged Debt”).

8. Plaintiff disputes the alleged Debt.

9. On December 22, 2020, Plaintiff obtained her Equifax and Trans Union

   credit disclosures and noticed Defendant reporting the alleged Debt as a

   collection item.

10.On or about March 3, 2021, Plaintiff sent Defendant a letter disputing the

   collection item.

11.On April 22, 2021, a prospective lender, Security Finance, obtained

   Plaintiff’s Equifax credit file.

12.On April 29, 2021, another prospective lender, Synchrony Bank, obtained

   Plaintiff’s Trans Union credit file.




                                          2
     Case 4:21-cv-01034-CLM Document 1 Filed 07/27/21 Page 3 of 6




13.On May 1, 2021, another prospective lender, Capital One Bank USA,

   obtained Plaintiff’s Equifax and Trans Union credit files.

14.On May 7, 2021, another prospective lender, Vandergriff Chevrolet,

   obtained Plaintiff’s Equifax and Trans Union credit files.

15.On May 10, 2021, Plaintiff obtained her Equifax and Trans Union credit

   disclosures, which showed Defendant last reported the collection item

   reflected by the Equifax and Trans Union on April 13, 2021 and failed or

   refused to flag them as disputed, in violation of the FDCPA.

16.With a disputed item appearing on her credit report, Plaintiff’s FICO score is

   reporting inaccurately such that she is not eligible for conventional mortgage

   financing or refinancing. Mortgage rates are now at historic lows and

   Plaintiff cannot participate in this market, due to Defendant’s failure to

   remove this dispute notation.

17.In the credit reporting industry, data furnishers, such as the Defendant,

   communicate electronically with the credit bureaus.

18.Defendant had more than ample time to instruct Equifax to flag its collection

   item as Disputed.

19.Defendant’s inaction to have its collection item on Plaintiff’s credit report

   flagged as disputed was either negligent or willful.




                                       3
     Case 4:21-cv-01034-CLM Document 1 Filed 07/27/21 Page 4 of 6




20.Plaintiff suffered pecuniary and emotional damages as a result of Defendant’s

   actions. Because Defendant failed or refused to flag its collection item as

   disputed, Plaintiff’s credit score has been improperly depressed, making it

   harder for her to obtain employment, housing and credit for her day-to-day

   needs. Her credit report continues to be damaged due to the Defendant’s

   failure to properly report the associated collection item.

                              VIOLATION OF

         THE FAIR DEBT COLLECTION PRACTICES ACT

21.Plaintiff reincorporates the preceding allegations by reference.

22.At all relevant times, Defendant, in the ordinary course of its business,

   regularly engaged in the practice of collecting debts on behalf of other

   individuals or entities.

23.Plaintiff is a "consumer" for purposes of the FDCPA, and the account at

   issue in this case is a consumer debt.

24.Defendant is a "debt collector" under the Fair Debt Collection Practices Act

   ("FDCPA"), 15 U.S.C. §1692a(6). Defendant's foregoing acts in attempting

   to collect this alleged debt violated the FDCPA at 15 U.S.C. §1692e by

   reporting credit information which is known to be false, including failure to

   communicate that a disputed debt is disputed.




                                       4
         Case 4:21-cv-01034-CLM Document 1 Filed 07/27/21 Page 5 of 6




   25.Plaintiff has suffered harm and damages at the hands of the Defendant as

      this harm was one that was specifically identified and intended to be

      protected against on behalf of a consumer, such as the Plaintiff, by Congress.

   26.Defendant’s failure to flag its collection items on Plaintiff’s consumer credit

      files is humiliating and embarrassing to the Plaintiff as it creates a false

      impression to users of her credit report that she has simply ignored this debt

      when, in fact, she disputes their validity. Again, the Defendant’s failure or

      refusal to flag it as disputed depresses the Plaintiff’s credit score.

   27.To date, and as a direct and proximate cause of the Defendant’s failure to

      honor its statutory obligations under the FDCPA, the Plaintiff has continued

      to suffer from a degraded credit report and credit score.

   28.Plaintiff has suffered economic, emotional, general, and statutory damages

      as a result of these violations of the FDCPA.

      WHEREFORE, PLAINTIFF PRAYS that this court grant her a judgment

against Defendant for actual damages, costs, interest, and attorneys’ fees.

                     DEMAND FOR JUDGMENT RELIEF


   Accordingly, Plaintiff requests that the Court grant her the following relief

against the Defendant:

   a. Actual damages;

   b. Statutory damages;

                                           5
       Case 4:21-cv-01034-CLM Document 1 Filed 07/27/21 Page 6 of 6




  c. Statutory costs and attorneys’ fees.



                               JURY DEMAND

     Plaintiff hereby demands a trial by Jury.



DATED: June 27, 2021




                               By: /s/ J. Danny Hackney
                                    J. Danny Hackney
                                    The Hackney Law Firm
                                    AL State Bar No. ASB-7909- K72J
                                    Attorney Code HAC-003
                                    P.O. Box 1491
                                    Alabaster, AL 35007
                                    Telephone: (205) 542-2500
                                    Email: jdannyhackney@gmail.com
                                    Attorneys for Plaintiff,
                                    Tequell Duff a.k.a. Tequell Fernandez




                                        6
